Citation Nr: 0510330	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-02 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypogonadism with 
osteoporosis.

2.  Entitlement to service connection for residuals of a 
testicular injury to include sterility.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran reportedly served on active duty from March 1945 
to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in January 2004, and 
a substantive appeal was received in January 2004.  

On the veteran's substantive appeal which was received in 
January 2004, he indicated that he desired a hearing to be 
conducted by a member or members of the Board.  A Report of 
Contact, dated in January 2004, indicates that the veteran 
withdrew his hearing request.  


FINDINGS OF FACT

1.  Hypogonadism with osteoporosis was not manifested during 
the veteran's active duty service or for many years 
thereafter, nor is hypogonadism with osteoporosis otherwise 
related to such service.  

2.  Residuals of a testicular injury to include sterility 
were not manifested during the veteran's active duty service 
or for many years thereafter, nor are the residuals of a 
testicular injury to include sterility otherwise related to 
such service. 


CONCLUSIONS OF LAW

1.  Hypogonadism with osteoporosis was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004). 

2.  Residuals of a testicular injury to include sterility 
were not incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the  
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for 
entitlement to service connection.  The discussions in the 
rating decision, the statement of the case, and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in May 2003 and March 2004 
letters, the  veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v.  Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the May 2003 VCAA letter was sent to the 
appellant prior to the September 2003 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the May 2003 and March 2004 letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service and private, have been obtained.  While the veteran 
has not been afforded a VA medical examination with etiology 
opinion, as more particularly explained in the following 
decision, the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).   No additional pertinent evidence 
has been identified by the claimant as relevant to the issues 
on appeal.  Although he was asked to furnish information 
regarding the dates and places of all treatment since 
service, it appears that no such information was provided 
regarding any treatment prior to the 1980's.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran is claiming that he currently experiences 
residuals of testicular trauma to include sterility as well 
as hypogonadism with osteoporosis as a result of an 
in-service injury which occurred sometime in or around March 
1945.  He reported that he was standing in line when another 
serviceman threw something on his uniform.  When the veteran 
attempted to wipe the offending material off, he struck his 
testicles harder than he intended resulting in immediate 
pain.  He indicated that, after one week of leave during 
which he experienced continued pain and swelling, he returned 
to his unit and sought treatment at sick bay.  He reported 
that he was issued a supportive device for his testicles at 
that time and continued to wear the device during the 
remainder of his service.  He wrote that he was found to be 
sterile sometime in 1947.  

In support of his claim, the veteran has submitted private 
medical records dated from 1984 to 2003.  A clinical record 
dated in September 1984 includes the notation that the 
veteran reported he had some trauma to his testicles in 1945 
which resulted in their atrophy and a decrease in libido and 
ability to perform for the last ten to fifteen years.  The 
pertinent impression was that the veteran certainly has 
primary testicular failure which was likely acquired 
secondary to the testicular trauma in the 1940's.  A separate 
clinical record dated the same month indicates that the 
veteran's chronic hypogonadism (lasting over 30 years) caused 
osteoporosis.  An October 1984 record includes an impression 
of primary hypogonadism and severe osteoporosis.  A January 
1997 record includes the notation that the veteran had a 
history of hypogonadism since the age of 18.  A March 2003 
letter from a private physician indicates that the physician 
had been treating the veteran for a testosterone deficiency 
secondary to an injury the veteran had while in the armed 
forces.  

The evidence which weighs against the veteran's claims are 
the service medical records which are totally devoid of any 
complaints of, diagnosis of or treatment for any testicular 
trauma and/or hypogonadism.  Significantly, the service 
medical records do include reports from Camp Parks.  However, 
no treatment for testicular trauma was documented in these 
records.  In fact, periodic examinations conducted in March 
1945, April 1945, April 1946, and June 1946, as well as the 
service separation examination which was conducted in July 
1946, were all negative for any pertinent symptomatology.  It 
was specifically noted at the time of the July 1946 
separation examination that the veteran's genito-urinary 
system was normal.  The Board must assume that the military 
medical examiners would have documented any testicular 
complaints by the veteran at the times of these examinations 
and would have recorded any abnormality of the testicles.  
The fact that there was no such documentation suggests that 
military medical personnel were of the opinion that there was 
no testicular disability shown at the time of these 
examinations, especially at the time of the July 1946 
separation examination.  As noted earlier, although the 
veteran was specifically asked furnish information regarding 
dates and places of post-service medical treatment, the 
earliest information provided by the veteran documents 
treatment in the 1980's many years after service.  Based on 
the totality of the evidence, the Board must assume that any 
injury to the testicles in 1945 was acute in nature and did 
not result in chronic disability.   

The Board finds that the private medical records dated many 
years after service which include opinions regarding a 
relationship to service are based on a self-reported history 
of an in-service trauma to the testicles which is not 
supported by the service medical records.  Medical evidence 
that relies on unsupported history provided by the veteran is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The only other evidence of record which supports the 
veteran's claims are his own allegations.  The veteran, 
however, is a lay person and is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His opinions as to the etiology of his 
sterility, hypogonadism and osteoporosis are without 
probative value.  

The Board finds the preponderance of the competent evidence 
is against a finding that residuals of testicular trauma to 
include sterility or hypogonadism are related to his active 
duty service.  

The veteran has not been afforded VA examinations in support 
of his claims.  However, the service medical records include 
examination reports and constitute sufficient competent 
evidence for determinations on these claims.  As noted above, 
the service medical records are completely devoid of any 
complaints of, diagnosis of or treatment for testicular 
trauma.  The Board finds that any VA examination which was 
scheduled to determine the etiology of the veteran's 
disabilities would have to depend in large part, on the 
veteran's self-reported medical history which is inconsistent 
with the service medical records.  

In making the above determinations, the Board has carefully 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision on either of the issues on appeal. 


ORDER


The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


